Citation Nr: 1206399	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  06-28 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

Entitlement to an initial rating greater than 20 percent for a lumbar spine disability, to include consideration of a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The veteran served on active duty with the United States Marine Corps from July 2000 to July 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The low back issue was brought before the Board in September 2010, at which time the claim was remanded for further development.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability.  The Veteran has indicated he is unable to work due to his service connected low back.  Accordingly, the issue has been recharacterized to reflect the consideration of TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Remand is required for full compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The claim was remanded by the Board in September 2010 to afford the Veteran a more current examination.  The Veteran was afforded such an examination in July 2011.  Unfortunately, the examination is not adequate for adjudication purposes.  The examiner at that time noted the Veteran's complaints of pain, radiculopathy, limited movement and frequent flare-ups.  Measured ranges of motion indicated limitation in all planes.  Even so, the examiner characterized the limitations as "mild" and stated the Veteran was having a good day.  He did not report the expected or possible degree of impairment on an average or subpar day, as are reflected in recent VA treatment records.  He indicated that further testing, to include an MRI and a nerve conduction study, would be helpful in evaluating the Veteran's disability.  Therefore, the July 2011 examination fails to adequately describe the current level of functional impairment of the low back.  Assignment of a schedular evaluation is not possible on the basis of the incomplete findings.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Remand is required.

Further, the Veteran has indicated worsening of his low back disability since the VA examination.  VA treatment records showing emergency room visits around the time of the examination support his allegation.  He has specifically described his impairments, and indicates that he had to stop working as of December 2011 due to the back disability.  A new examination to obtain updated findings is required.

VA should also take this opportunity to obtain updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Contact the Veteran and request a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in connection with his inferred claim for TDIU based on the low back disability.

2.  Obtain updated VA treatment records from the medical center in San Diego, California, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of July 2011 to the present.

3.  After the above is completed and records are obtained to the extent available, schedule the Veteran for VA Spine and Peripheral Nerves examinations.  The Veteran must be informed that a failure to report for and cooperate with the examination, without good cause, may result in the denial of his claim.  38 C.F.R. § 3.655.  The claims folder must be reviewed in conjunction with the examinations.  Examination must include updated MRI and EMG or NCV testing.

The examiner(s) should fully describe the current status of the Veteran's low back disability.  The presence and extent of any related neurological manifestations must be specifically addressed.  The examiner(s) must opine as to the actual degree of functional impairment due to the low back disability on average and during flare-ups.  The frequency of such flare-ups should be noted.  If any findings cannot be made or testing not accomplished, the examiner(s) must specifically note whether such was due to medical contraindication or a lack of cooperation by the Veteran.

The examiner(s) must specifically comment on the impact of the low back disability on occupational functioning.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



